           Case 1:17-vv-01477-UNJ Document 27 Filed 10/23/18 Page 1 of 2




         In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 17-1477V
                                     Filed: August 28, 2018
                                         UNPUBLISHED


    KATHLEEN MOSLEY,
                                                             Special Processing Unit (SPU);
                        Petitioner,                          Ruling on Entitlement; Concession;
    v.                                                       Table Injury; Influenza (Flu) Vaccine;
                                                             Guillain-Barre Syndrome (GBS)
    SECRETARY OF HEALTH
    AND HUMAN SERVICES,

                       Respondent.


DeeAnn Lee Germany, Burch, George & Germany, Oklahoma City, OK, for petitioner.
Darryl R. Wishard, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT1
Dorsey, Chief Special Master:
       On October 10, 2017, Kathleen Mosley (“petitioner”) filed a petition for
compensation under the National Vaccine Injury Compensation Program, 42 U.S.C.
§300aa-10, et seq.,2 (the “Vaccine Act”). Petitioner alleges that she suffered Guillain-
Barré Syndrome (“GBS”) as a result of an influenza (“flu”) vaccine she received on
October 10, 2015. Petition at 1. The case was assigned to the Special Processing Unit
of the Office of Special Masters.
       On August 28, 2018, respondent filed his Rule 4(c) report in which he concedes
that petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report
at 1. Specifically, respondent concludes that “petitioner suffered the Table injury of
GBS following a flu vaccine within the Table time period, and there is not a

1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).

                                                      1
        Case 1:17-vv-01477-UNJ Document 27 Filed 10/23/18 Page 2 of 2



preponderance of the evidence that petitioner’s GBS was due to a factor unrelated to
the vaccination.” Id. at 4-5. Respondent further agrees that the “claim also meets the
statutory severity requirements because petitioner experienced sequelae of her GBS for
more than six months” and has therefore “satisfied all legal prerequisites for
compensation under the Act.” Id. at 5.
     In view of respondent’s position and the evidence of record, the
undersigned finds that petitioner is entitled to compensation.
IT IS SO ORDERED.
                                 s/Nora Beth Dorsey
                                 Nora Beth Dorsey
                                 Chief Special Master




                                          2
